Opinion by
Mr. Chief Justice McBride.
Section 171, L. O. L., relating to the preparation of a bill of exceptions, requires that the objection shall be stated with so much of the evidence as is necessary to explain it. That has not been done in this case. Whether plaintiff was trying to show that he had delivered the meat to defendant, and had charged it to the Klamath Falls Timber & Logging Company, or whether his claim was that he had delivered to the Klamath Falls Timber & Logging Company and charged it to them on the suggestion of defendant’s representative, does not appear. His offer of proof, which is not preceded by any question to which it applies, is equally indefinite. There is no offer to prove that at any time he sold or delivered any meat at any price to either corporation. Neither the *593questions asked nor the offer made shows the relevancy of the proposed testimony.
In the absence of the whole testimony taken at the trial we are unable to say that the testimony offered was relevant, and therefore the judgment is affirmed.
Affirmed.